Filed pursuant to Rule 424(b)(4) Registration Statement No. 333-175217 PROSPECTUS July 13, 2011 LUCKY BOY SILVER CORP. 7,263,214SHARES OF COMMON STOCK Lucky Boy Silver Corp. , or the “Company”, “us”, “we”, “our”, is registering a total of 7,263,214 shares of our common stock for sale by current shareholders as detailed under ‘Selling Shareholders” further in thisprospectus (the “Selling Shareholders”). These shares were acquired by the Selling Shareholders directly from us in private offerings that were exempt from registration requirements of the Securities Act of 1933.The Selling Shareholders may not offer or sell their shares of our common stock until this registration statement is declared effective. The Selling Shareholders (which term as used herein includes their pledgees, assignees, or other successors-in-interest) may offer and sell any of the shares of common stock from time to time at fixed prices, at market prices or at negotiated prices, and may engage a broker, dealer or underwriter to sell the shares. For additional information on the possible methods of sale that may be used by the Selling Shareholders, you should refer to the section entitled “Plan of Distribution” on page 56 of this prospectus. We will not receive any proceeds from the sale of the shares of common stock by the Selling Stockholders. No underwriter or other person has been engaged to facilitate the sale of shares of our common stock in this offering.The Selling Shareholders may be deemed underwriters of the shares of our common stock that they are offering.We will bear all costs, expenses and fees in connection with the registration of these shares.The Selling Stockholders will bear all commissions and discounts, if any, attributable to their respective sales of shares. Neither the Securities and Exchange Commission nor any state regulatory authority has approved or disapproved of these securities, endorsed the merits of this offering, or determined that this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. An investment in our securities is speculative. Investors should be able to afford the loss of their entire investment.See the section entitled “Risk Factors” beginning on Page 4 of this prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus.Any representation to the contrary is a criminal offense. This prospectus shall not constitute an offer to sell or the solicitation of an offer to buy these securities, nor shall the selling security holderssell any of these securities in any state where such an offer or solicitation would be unlawful before registration or qualification under such state’s securities laws. You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with information different from that contained in this prospectus. The selling shareholders are offering to sell, and seeking offers to buy, their common shares, only in jurisdictions where offers and sales are permitted. The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or of any sale of our common shares. The date of this prospectus is July 13, 2011 The following table of contents has been designed to help you find important information contained in this prospectus. We encourage you to read the entire prospectus. -2- TABLE OF CONTENTS SUMMARY 1 SUMMARY FINANCIAL DATA 3 RISK FACTORS 4 INFORMATION REGARDING FORWARD-LOOKING STATEMENTS 10 USE OF PROCEEDS 11 DETERMINATION OF OFFERING PRICE 11 DILUTION 11 SELLING SHAREHOLDERS 12 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTSOF OPERATIONS 16 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTINGAND FINANCIAL DISCLOSURE 24 BUSINESS 25 DESCRIPTION OF PROPERTIES 29 DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 45 EXECUTIVE COMPENSATION 49 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS 51 RELATED PARTY TRANSACTIONS 52 DESCRIPTION OF CAPITAL STOCK 53 MARKET PRICE OF AND DIVIDENDS ON THE REGISTRANT’S COMMON EQUITY AND RELATEDSTOCKHOLDER MATTERS 55 PLAN OF DISTRIBUTION 57 EXPERTS 62 WHERE YOU CAN FIND MORE INFORMATION 62 DEALER PROSPECTUS DELIVERY OBLIGATION 63 LEGAL PROCEEDINGS 63 REPORTS TO SECURITY HOLDERS 63 FINANCIAL STATEMENTS 64 You should rely only on the information contained in this prospectus. We have not, and theSelling Shareholdershave not, authorized any other person to provide you with different information. This prospectus is not an offer to sell, nor is it an offer to buy, these securities in any state where the offer or sale is not permitted. The information in this prospectus is complete and accurate as of the date on the front cover, but the information may have changed since that date. -i- SUMMARY This summary highlights key aspects of the information contained elsewhere in this prospectus. This summary does not contain all the information you should consider before investing in our common stock. You should read the entire prospectus carefully, especially the risks of investing in our common stock that we discuss under the “Risk Factors” section and the financial statements and the notes to those statements. References in this prospectus to “we,” “us,” “our,” “company” and “Luck Boy” refer to Lucky Boy Silver Corp. Overview We are a start-up, exploration stage, company engaged in the search for gold, silver and related minerals. Currently our business plan is to proceed with exploration on the Company’s Black Butte and Silver Strike projects to determine if there are commercially exploitable deposits of gold and silver, and if we decide not to proceed, to seek other mineral exploration properties as more fully described under the section entitled “The Business”. Our mineral properties are without known reserves and our proposed program is exploratory in nature. There is no assurance that commercially viable mineral deposits exist on our mineral properties. Further exploration and/or drilling will be required before a final evaluation as to the economic and legal feasibility of our projects is determined. Risks Associated With Our Business Our business is subject to numerous risks, as discussed more fully in the section entitled “Risk Factors” immediately following this prospectus summary on page 4. We have a limited operating history and may be unable to accurately predict our future performance.We may be unable, for many reasons, including those that are beyond our control, to implement our current business strategy. Corporate Information We were incorporated in the State of Wyoming on October 19, 2006, as Sierra Ventures, Inc. and established a fiscal year end of May 31. Our statutory registered agent’s office is located at 701 N. Green Valley Pkwy, Ste 200-238, Henderson, NV 89074 and our business office is located at 7230 Indian Creek Ln., Ste 201, Las Vegas, NV 89149. Our telephone number is (702) 839-4029. On February 5, 2010 we filed an Amendment to Articles with the Wyoming Secretary of State and changed our name from “Sierra Ventures Inc.” to “Lucky Boy Silver Corp.”We changed the name of our company to better reflect the direction and business of our company. On March 22, 2011, the corporation converted from a Wyoming corporation to a Nevada corporation pursuant to Wyoming Statutes Title 17, ch. 16, Sect.(s) 820, 821 and 1114and Nevada Revised Statutes 92A.205. The Offering The 7,263,214 shares of our common stock being registered by this prospectus for the Selling Shareholders represent approximately 9.8% of our issued and outstanding common stock as of June 24, 2011, excluding conversion of our outstanding preferred stock and exercise of outstanding warrants. Securities Offered: 7,263,214 shares of our common stock being offered by the Selling Shareholders. Price Per Share: The Selling Shareholders may sell all or a portion of their shares through public or private transactions at prevailing market prices or at privately negotiated prices. Maximum and Minimum Number of Securities to be Sold in this Offering: No minimum.The Selling Shareholders may sell up to 7,263,214 shares of our common stock. Securities Issued and to be Issued: As of June 24, 2011 we had 74,153,214 shares of our common stock, 675,000 shares of our preferred stock and one warrant exercisable for 356,154 shares of our common stock issued and outstanding. Our common stock is quoted on the OTC Bulletin Board under the symbol “LUCB.OB”. Trading of securities on the OTC Bulletin Board is often sporadic and investors may have difficulty buying and selling or obtaining market quotations, which may have a depressive effect on the market price for our common stock. Proceeds: We will not receive any proceeds from the sale of our common stock by the Selling Shareholders. -2- SUMMARY FINANCIAL DATA The following table sets forth selected financial information, which should be read in conjunction with the information set forth in the “Management’s Discussion and Analysis of Financial Condition and Results of Operations” section and the accompanying financial statements and related notes included elsewhere in this prospectus. Three Months Ended February 28, 2011 (unaudited) Nine Months Ended February 28, 2011 (unaudited) Year Ended May 31, 2010 Period from inception on October 19, 2006 to February 28, 2011 (unaudited) Revenues - Expenses Net Profit (Loss) Net Profit (Loss) per share As at February 28, 2011 (unaudited) Year Ended May 31, 2010 Year Ended May 31, 2009 Working Capital (Deficiency) Total Current Assets Total Current Liabilities -3- RISK FACTORS Investing in our common stock involves a high degree of risk.You should carefully consider the following risk factors, as well as the other information in this prospectus, before deciding whether to invest in shares of our common stock.If any of the following risks actually occur, our business, financial condition and results of operations would suffer.In that case, the trading price of our common stock would likely decline and you might lose all or part of your investment in our common stock.The risks described below are not the only ones we face.Additional risks that we currently do not know about or that we currently believe to be immaterial may also impair our operations and business results. Risks Associated With Our Business We are an exploration stage company, lack a business history and have losses that we expect to continue into the future. If the losses continue we will have to suspend operations or cease functioning. We were incorporated in the State of Wyoming on October 19, 2006, and have only started our proposed business but have not realized any revenues. We have no business history upon which an evaluation of our future success or failure can be made. As of February 28, 2011 our net loss since inception was $743,706. Our ability to achieve and maintain profitability and positive cash flow is dependent upon: ● our ability to find a profitable exploration property; ● our ability to generate revenues; and ● our ability to reduce exploration costs. Because of the speculative nature of exploration of mineral properties, we may never discover a commercially exploitable quantity of minerals, our business may fail and investors may lose their entire investment. We are in the very early exploration stage and cannot guarantee that our exploration work will be successful or that any minerals will be found or that any production of minerals will be realized. The search for valuable minerals as a business is extremely risky.We can provide investors with no assurance that exploration on our properties will establish that commercially exploitable reserves of minerals exist on our property.Additional potential problems that may prevent us from discovering any reserves of minerals on our property include, but are not limited to, unanticipated problems relating to exploration and additional costs and expenses that may exceed current estimates. If we are unable to establish the presence of commercially exploitable reserves of minerals on our property our ability to fund future exploration activities will be impeded, we will not be able to operate profitably and investors may lose all of their investment in our company. Because of the unique difficulties and uncertainties inherent in mineral exploration ventures, we face a high risk of business failure. Potential investors should be aware of the difficulties normally encountered by new mineral exploration companies and the high rate of failure of such enterprises.The likelihood of success must be considered in light of the problems, expenses, difficulties, complications and delays encountered in connection with the exploration of the mineral properties that we plan to undertake.These potential problems include, but are not limited to, unanticipated problems relating to exploration, and additional costs and expenses that may exceed current estimates.The expenditures to be made by us in the exploration of the mineral claim may not result in the discovery of mineral deposits.Problems such as unusual or unexpected formations and other conditions are involved in mineral exploration and often result in unsuccessful exploration efforts.If the results of our exploration do not reveal viable commercial mineralization, we may decide to abandon our claims.If this happens, our business will likely fail. -4- Because of the inherent dangers involved in mineral exploration, there is a risk that we may incur liability or damages as we conduct our business. The search for valuable minerals involves numerous hazards. As a result, we may become subject to liability for such hazards, including pollution, cave-ins and other hazards against which we cannot insure or against which we may elect not to insure. At the present time we have no coverage to insure against these hazards. The payment of such liabilities may have a material adverse effect on our financial position. We have no known mineral reserves and we may not find any gold or silver if we find gold or silver it may not be in economic quantities. If we fail to find any gold or silver or if we are unable to find gold or silver in economic quantities, we will have to suspend operations. We have no known mineral reserves. Even if we find gold or silver, it may not be of sufficient quantity so as to warrant recovery. Additionally, even if we find gold or silver in sufficient quantity to warrant recovery it ultimately may not be recoverable. Finally, even if any gold or silver is recoverable, we do not know that this can be done at a profit. Failure to locate gold or silver in economically recoverable quantities will cause us to suspend operations. The potential profitability of mineral ventures depends in part upon factors beyond the control of our company and even if we discover and exploit mineral deposits, we may never become commercially viable and we may be forced to cease operations. The commercial feasibility of mineral properties is dependent upon many factors beyond our control, including the existence and size of mineral deposits in the properties we explore, the proximity and capacity of processing equipment, market fluctuations of prices, taxes, royalties, land tenure, allowable production and environmental regulation.These factors cannot be accurately predicted and any one or a combination of these factors may result in our company not receiving an adequate return on invested capital.These factors may have material and negative effects on our financial performance and our ability to continue operations. We may be adversely affected by fluctuations in ore and precious metal prices. The value and price of our shares of common stock, our financial results, and our exploration, development and mining activities, if any, may be significantly adversely affected by declines in the price of precious metals and ore.Mineral prices fluctuate widely and are affected by numerous factors beyond our control such as interest rates, exchange rates, inflation or deflation, fluctuation in the value of the United States dollar and foreign currencies, global and regional supply and demand, and the political and economic conditions of mineral producing countries throughout the world. The prices used in making resource estimates for mineral projects are disclosed, and generally use significantly lower metal prices than daily metals prices quoted in the news media. The percentage change in the price of a metal cannot be directly related to the estimated resource quantities, which are affected by a number of additional factors. For example, a 10% change in price may have little impact on the estimated resource quantities, or it may result in a significant change in the amount of resources. Transportation difficulties and weather interruptions may affect and delay our proposed mining operations and impact our proposed business. -5- Our mineral properties are accessible by road. The climate in the area is hot and dry in the summer but cold and subject to snow in the winter, which could at times hamper accessibility depending on the winter season precipitation levels. As a result, our exploration plans could be delayed for several months each year. Supplies needed for exploration may not always be available. Competition and unforeseen limited sources of supplies needed for our proposed exploration work could result in occasional spot shortages of supplies of certain products, equipment or materials. There is no guarantee we will be able to obtain certain products, equipment and/or materials as and when needed, without interruption, or on favorable terms. Such delays could affect our proposed business plans. Management will devote only a limited amount of time to Lucky Boy’s business. Failure of our management to devote a sufficient amount of time to our business plans may adversely affect the success of our business. Mr. Kenneth B. Liebscher will be devoting approximately 20 hours per week to Lucky Boy’s business. Failure of our management to devote a sufficient amount of time to our business plans may adversely affect the success of our business. Management lacks formal training in mineral exploration. Our officers and directors have no professional accreditation or formal training in the business of exploration. With no direct training or experience in these areas our management may not be fully aware of many of the specific requirements related to working within this industry. Decisions so made without this knowledge may not take into account standard engineering management approaches that experienced exploration corporations commonly make. Consequently, our business, earnings and ultimate financial success could suffer irreparable harm as a result of management’s lack of experience in the industry. Thus, we will retain such technical experts as are required to provide professional and technical guidance. We require substantial funds merely to determine if mineral reserves exist on our mineral properties. Any potential development and production of our exploration properties depends upon the results of exploration programs and/or feasibility studies and the recommendations of duly qualified engineers and geologists. Such programs require substantial additional funds. Any decision to further expand our plans on these exploration properties will involve the consideration and evaluation of several significant factors including, but not limited to: ● Costs of bringing the property into production including exploration work, preparation of production feasibility studies and construction of production facilities; ● Availability and costs of financing; ● Ongoing costs of production; ● Market prices for the products to be produced; ● Environmental compliance regulations and restraints; and ● Political climate and/or governmental regulation and control. -6- Risks Associated With Our Common Stock We do not intend to pay dividends on any investment in the shares of stock of our company. We have never paid any cash dividends and currently do not intend to pay any dividends for the foreseeable future.To the extent that we require additional funding currently not provided for in our financing plan, our funding sources may prohibit the payment of a dividend.Because we do not intend to declare dividends, any gain on an investment in our company will need to come through an increase in the stock’s price.This may never happen and investors may lose all of their investment in our company. Because we can issue additional shares of common stock, purchasers of our common stock may incur immediate dilution and may experience further dilution. We are authorized to issue up to 499,000,000 shares of common stock, of which 74,153,214 shares are issued and outstanding as of June 24, 2011 and 1,000,000 shares of preferred stock, of which 675,000 shares are issued and outstanding as of June 24, 2011. Our board of directors has the authority to cause us to issue additional shares of common stock, and to determine the rights, preferences and privileges of such shares, without consent of any of our stockholders. Consequently, the stockholders may experience more dilution in their ownership of our stock in the future. A decline in the price of our common stock could affect our ability to raise further working capital, it may adversely impact our ability to continue operations and we may go out of business. A prolonged decline in the price of our common stock could result in a reduction in the liquidity of our common stock and a reduction in our ability to raise capital.Because we may attempt to acquire a significant portion of the funds we need in order to conduct our planned operations through the sale of equity securities, a decline in the price of our common stock could be detrimental to our liquidity and our operations because the decline may cause investors to not choose to invest in our stock.If we are unable to raise the funds we require for all our planned operations, we may be forced to reallocate funds from other planned uses and may suffer a significant negative effect on our business plan and operations, including our ability to develop new products and continue our current operations.As a result, our business may suffer, and not be successful and we may go out of business.We also might not be able to meet our financial obligations if we cannot raise enough funds through the sale of our common stock and we may be forced to go out of business. Our stock is a penny stock.Trading of our stock may be restricted by the Securities and Exchange Commission’s penny stock regulations which may limit a stockholder’s ability to buy and sell our stock. Our stock is a penny stock.The Securities and Exchange Commission has adopted Rule 15g-9 which generally defines “penny stock” to be any equity security that has a market price (as defined) less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exceptions.Our securities are covered by the penny stock rules, which impose additional sales practice requirements on broker-dealers who sell to persons other than established customers and “accredited investors”.The term “accredited investor” refers generally to institutions with assets in excess of $5,000,000 or individuals with a net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouse.The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document in a form prepared by the SEC, which provides information about penny stocks and the nature and level of risks in the penny stock market.The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction and monthly account statements showing the market value of each penny stock held in the customer’s account.The bid and offer quotations, and the broker-dealer and salesperson compensation information, must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customer’s confirmation.In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from these rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction.These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for the stock that is subject to these penny stock rules.Consequently, these penny stock rules may affect the ability of broker-dealers to trade our securities.We believe that the penny stock rules discourage investor interest in and limit the marketability of our common stock. -7- FINRA sales practice requirements may also limit a stockholder’s ability to buy and sell our stock. In addition to the “penny stock” rules promulgated by the Securities and Exchange Commission, the Financial Industry Regulatory Authority (FINRA) has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer.Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer’s financial status, tax status, investment objectives and other information.Under interpretations of these rules, the FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers.The FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may limit your ability to buy and sell our stock. Risks Related To Our Financial Results and Need For Additional Financing Our auditors’ reports contain a statement that our net loss and limited working capital raise substantial doubt about our ability to continue as a going concern. Our independent registered public accountants have stated in their report, included in this annual report that our significant operating losses and working capital deficiency raise substantial doubt about our ability to continue as a going concern. We had net losses of $264,513 and $51,056, respectively, for the fiscal years ended May 31, 2010 and 2009. We will be required to raise substantial capital to fund our capital expenditures, working capital and other cash requirements since our current cash assets are exhausted. We are currently searching for sources of additional funding, including potential joint venture partners, while we continue the initial exploration phase on our mining claims. The successful outcome of future financing activities cannot be determined at this time and there are no assurances that, if achieved, we will have sufficient funds to execute our intended business plan or generate positive operational results. We will need additional capital to achieve our current business strategy and our inability to obtain additional financing will inhibit our ability to expand or even maintain our research, exploration and development efforts. In addition to our current accumulated deficit, we expect to incur additional losses in the foreseeable future. Until we are able to determine if there are mineral deposits available for extraction on our properties, we are unlikely to be profitable. Consequently, we will require substantial additional capital to continue our exploration and development activities. There is no assurance that we will not incur additional and unplanned expenses during our continuing exploration and development activities. When additional funding is required, we intend to raise funds either through private placements or public offerings of our equity securities. There is no assurance that we will be able to obtain additional financing through private placements and/or public offerings necessary to support our working capital requirements. To the extent that funds generated from any private placements and/or public offerings are insufficient, we will have to raise additional working capital through other sources, such as bank loans and/or financings. No assurance can be given that additional financing will be available, or if available, will be on acceptable terms. -8- If we are unable to secure adequate sources of funds, we may be forced to delay or postpone the exploration, development and research of our properties, and as a result, we might be required to diminish or suspend our business plans. These delays in development would have an adverse effect on our ability to generate revenues and could require us to possibly cease operations. In addition, such inability to obtain financing on reasonable terms could have a negative effect on our business, operating results or financial condition to such extent that we are forced to restructure, file for bankruptcy protection, sell assets or cease operations, any of which could put your investment dollars at significant risk. We are incurring increased costs as a result of being a publicly-traded company. As a public company, we incur significant legal, accounting and other expenses that we would not incur as a private company. In addition, the Sarbanes-Oxley Act of 2002, as well as new rules subsequently implemented by the Securities and Exchange Commission, have required changes in corporate governance practices of public companies. These new rules and regulations have increased our legal and financial compliance costs and have made some activities more time-consuming and costly. For example, as a result of becoming a public company, we have adopted policies regarding internal controls and disclosure controls and procedures. In addition, we have incurred additional costs associated with our public company reporting requirements. These new rules and regulations have made it more difficult and more expensive for us to obtain director and officer liability insurance, which we currently cannot afford to do. As a result of the new rules, it may become more difficult for us to attract and retain qualified persons to serve on our board of directors or as executive officers. We cannot predict or estimate the amount of additional costs we may incur as a result of being a public company or the timing of such costs and/or whether we will be able to raise the funds necessary to meet the cash requirements for these costs. Because we may never earn revenues from our operations, our business may fail and then investors may lose all of their investment in our company. We have no history of revenues from operations.We have never had significant operations and have no significant assets.We have yet to generate positive earnings and there can be no assurance that we will ever operate profitably.Our company has a limited operating history and is in the exploration stage.The success of our company is significantly dependent on the uncertain events of the discovery and exploitation of mineral reserves on our properties or selling the rights to exploit those mineral reserves.If our business plan is not successful and we are not able to operate profitably, then our stock may become worthless and investors may lose all of their investment in our company. Prior to completion of the exploration stage, we anticipate that we will incur increased operating expenses without realizing any revenues.We therefore expect to incur significant losses into the foreseeable future.We recognize that if we are unable to generate significant revenues from the exploration of our mineral claims in the future, we will not be able to earn profits or continue operations.There is no history upon which to base any assumption as to the likelihood that we will prove successful, and we can provide no assurance that we will generate any revenues or ever achieve profitability.If we are unsuccessful in addressing these risks, our business will fail and investors may lose all of their investment in our company. -9- INFORMATION REGARDING FORWARD-LOOKING STATEMENTS This prospectus contains forward-looking statements that involve risks and uncertainties, principally in the sections entitled “Summary,” “Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Business.” All statements other than statements of historical fact contained in this prospectus, including statements regarding future events, our future financial performance, business strategy and plans and objectives of management for future operations, are forward-looking statements.We have attempted to identify forward-looking statements by terminology including “anticipates,” “believes,” “can,” “contemplate,” “continue,” “could,” “estimates,” “expects,” “intends,” “may,” “plans,” “potential,” “predicts,” “project,” “should,” “will” or “would” or the negative of these terms or other comparable terminology.Although we do not make forward-looking statements unless we believe we have a reasonable basis for doing so, we cannot guarantee their accuracy.These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks outlined under “Risk Factors” or elsewhere in this prospectus, which may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements.Moreover, we operate in a very competitive and rapidly changing environment.New risks emerge from time to time and it is not possible for us to predict all risk factors, nor can we address the impact of all factors on our business or the extent to which any factor, or combination of factors, may cause our actual results to differ materially from those contained in any forward-looking statements. You should not place undue reliance on any forward-looking statement, each of which applies only as of the date of this prospectus.Before you invest in our common stock, you should be aware that the occurrence of the events described in the section entitled “Risk Factors” and elsewhere in this prospectus could negatively affect our business, operating results, financial condition and stock price.Except as required by law, we undertake no obligation to update or revise publicly any of the forward-looking statements after the date of this prospectus to conform our statements to actual results or changed expectations. -10- USE OF PROCEEDS We will not receive any proceeds from the resale of shares of our common stock by the Selling Stockholders covered by this prospectus; however, we will receive proceeds from cash payments made in connection with the exercise of warrants held by Selling Stockholders that are covered by this prospectus.We expect to use the proceeds received from the exercise of the warrants, if any, for working capital and general corporate purposes. DETERMINATION OF OFFERING PRICE The Selling Shareholders will sell their shares at prevailing market prices or privately negotiated prices. The number of securities that may be actually sold will be determined by the Selling Shareholders. The Selling Shareholders are under no obligation to sell all or any portion of the securities offered, nor are the Selling Shareholders obligated to sell such shares immediately under this prospectus.Generally, a security holder may sell securities at any price depending on privately negotiated factors such as a shareholders’ own cash requirements, or objective criteria of value such as the market value of our assets. The offering price should not be considered to bear any relationship to our assets, book value or net worth and should not be considered to be an indication of our value. DILUTION All of the 7,263,214 shares of our common stock to be sold by the Selling Shareholders are currently issued and outstanding, and will therefore not cause dilution to any of our existing stockholders. -11- SELLING SHAREHOLDERS The Selling Shareholders are offering for sale 7,263,214 shares of our issued and outstanding common stock, which they obtained as part of a private placement All of these securities were initially issued in reliance upon an exemption from registration pursuant to Regulation S under the Securities Act of 1933 (the “Securities Act”).Our reliance upon Rule 903 of Regulation S was based on the fact that the sales of the securities were completed in an “offshore transaction”, as defined in Rule 902(h) of Regulation S.We did not engage in any directed selling efforts, as defined in Regulation S, in the United States in connection with the sale of the securities. Each investor was not a U.S. person, as defined in Regulation S, and was not acquiring the securities for the account or benefit of a U.S. person. The Selling Shareholders have the option to sell their shares at prevailing market prices or privately negotiated prices. The following table provides information as of June 24, 2011 regarding the beneficial ownership of our common stock by each of the Selling Shareholders, including: ● the number of shares owned by the Selling Shareholder prior to this offering; ● the number of shares being offered by the Selling Shareholder; ● the number of shares that will be owned by the Selling Shareholder upon completion of the offering, assuming that all the shares being offered are sold; ● the percentage of shares owned by the Selling Shareholder; and ● the identity of the beneficial holder of any entity that owns the shares being offered. Name and Address Shares Owned Prior to Offering(1) Percent Maximum Number of Share Being Offered Beneficial Ownership After Offering(3) Percentage Owned After Completion of Offering(3) Catherine Bouch 66 Victoria Rd., Grappenhall, Warrington Cheshire England W4A 2EN <1% 0 0% Howard H. Bouch Grove House, 13 Low Seaton, Workington Cumbria, England CA14 1PR <1% 0 0% Judith E. Bouch 18 Wrekin Dr., Tettanhall Wolverhampton, England WV6 8UJ <1% 0 0% -12- James Bouch 18 Wrekin Dr., Tettenhall, Wolverhampton, England WV6 8UJ <1% 0 0% Michael P. Bouch 18 Wrekin Dr., Tettenhall, Wolverhampton, England WV6 8UJ <1% 0 0% Jennie B Bouch Grove House 13 Low Seaton, Workington Cumbria, England, CA14 1PR <1% 0 0% Nicholas Bouch 6 Victoria Rd., Grappenhall, Warrington Cheshire, England WA4 2AN <1% 0 0% Patrick H. Bouch 6 Victoria Rd., Grappenhall, Warrington Cheshire, England WA4 2AN <1% 0 0% Rebecca C. Bouch Grove House 13 Low Seaton, Workington Cumbria, England, CA14 1PR <1% 0 0% Tsuen Wan Cardinal Capital Holdings Limited 1202 Cheung Fung Industrial Building 23 Tak Tin Par St. Hong Kong <1% 0 0% Marrianne Zafaroni Cat Brokerage A.G. Gutenbergstrasse 10 Zurich, Switzerland 8002 <1% 0 0% Adam G. Hewitt 4 Chapel Close West Bradford, Clitheroe Lancashire, England BB7 4TH <1% 0 0% Helen J. Hewitt 4 Chapel Close West Bradford, Clitheroe Lancashire, England BB7 4TH <1% 0 0% Peter Hewitt 4 Chapel Close West Bradford, Clitheroe Lancashire, England BB7 4TH <1% 0 0% Thomas J. Hewitt 4 Chapel Close West Bradford, Clitheroe Lancashire, England BB7 4TH <1% 0 0% Lydia Heyworth 2 Maple House Normansfield Ave. Teddington Middlesex, England TW11 9PX <1% 0 0% -13- Jake Bottay International IR Inc. 701 N. Green Valley Pkwy, Ste 200-238 Henderson, NV 89074 <1% 0 0% Peter Zajac Magenta Capital LLC Second Floor Houbour Harbour Front Bldg (Corporation) President John Kennedy St. Port Louis Republic of Mauritius 4% 0 0% Andrew Mawson 2 Maple House Normansfield Ave. Teddington Middlesex, England TW11 9PX <1% 0 0% Paul Mawson 2 Maple House Normansfield Ave. Teddington Middlesex, England TW11 9PX <1% 0 0% Phyllis Poole 69 Whitestiles, Seaton Cumbria, England <1% 0 0% Fiona Woodhead 138 Savile Park Rd., Halifax, England Hx1 2EX <1% 0 0% Gareth Woodhead 138 Savile Park Rd., Halifax, England Hx1 2EX <1% 0 0% Maxwell Woodhead 138 Savile Park Rd., Halifax, England Hx1 2EX <1% 0 0% The number and percentage of shares beneficially owned is determined to the best of our knowledge in accordance with the Rules of the SEC and. the information is not necessarily indicative of beneficial ownership for any other purpose.Under such rules, beneficial ownership includes any shares as to which the selling security holder has sole or shared voting or investment power and also any shares which the selling security holder has the right to acquire within 60 days of the date of this prospectus. Percentages based on142,009,368 shares of common stock outstanding as of June 24, 2011, assuming the conversion of all outstanding preferred stock into 67,500,000 shares of common stock and the full exercise of the Company’s only outstanding warrant for 356,154 shares of common stock. Assumes the sale of all shares by each Selling Shareholder. The Selling Shareholders are under no obligation to sell their shares. Except as otherwise noted in the above list, the named party beneficially owns and has sole voting and investment power over all the shares or rights to the shares.The numbers in this table assume that none of the Selling Shareholders will sell shares not being offered in this prospectus or will purchase additional shares, and assumes that all the shares being registered will be sold. -14- Other than as described above, none of the Selling Shareholders or their beneficial owners has had a material relationship with us other than as a security holder at any time within the past three years, or has ever been one of our officers or directors or an officer or director of our predecessors or affiliates. None of the Selling Shareholders are broker-dealers or affiliates of a broker-dealer. -15- MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis of our financial condition and results of operations should be read together with our consolidated financial statements and the related notes to those financial statements included elsewhere in this prospectus.In addition to historical financial information, the following discussion and analysis contains forward-looking statements that involve risks, uncertainties and assumptions.Our actual results and the timing of selected events may differ materially from those anticipated in these forward-looking statements as a result of many factors, including those discussed under “Risk Factors” and elsewhere in this prospectus. Overview Our financial statements are stated in United States Dollars (USD or US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. All references to “common shares” refer to the common shares in our capital stock. We are an exploration stage company. There is no assurance that commercially viable mineral deposits exist on the mineral property that we have under option. Further exploration will be required before a final evaluation as to the economic and legal feasibility of the claim is determined. Our business plan is to proceed with exploration of the Black Butte and Lucky Boy projects to determine if there are commercially exploitable deposits of gold and silver, and if we decide not to proceed, to seek other mineral exploration properties. Cash Requirements On October 29, 2010 we announced that the Company had entered into an equity financing agreement for up to $2,500,000 from Cardinal Capital Holdings, Limited, one of the Selling Shareholders (see page 12 of this prospectus). Under the terms of the agreement, the Company may from time to time request a purchase of up to $250,000 per request. On October 28, 2010 wereceived our first fund draw of $225,000 and issued 346,154 restricted shares and a warrant that may be exercised for up to an additional 346,154 common shares The warrants are exercisable for two years from issuance and have an exercise price of $0.85 per share for one year from issuance which increased to $1.05 in the second year. We intend to use the proceeds of such sales for operating expenses, acquisitions, working capital and general corporate activities. Under the terms of the agreement, we may draw up to a total of $1,500,000 through October 19th, 2011. The investment group, at its discretion, may invest an additional $1,000,000 at $.65 when the total first round has been completed. All of the securities to be issued under the agreement have not been registered under the Securities Act of 1933 and may not be offered or sold in the United States absent a registration or an applicable exemptionfrom the registration requirements. Based on our current plan of operations, we have sufficient funds for the next 6 months, after which time we will require additional funds to continue our exploration operations. -16- Presently, our revenues are not sufficient to meet operating and capital expenses. We have incurred operating losses since inception, and this is likely to continue through fiscal 2010-2011. Management projects that we will require up to $1,230,000 to fund ongoing operating expenses and working capital requirements for the next 12 months, broken down as follows: General and administrative expenses $ Future property acquisitions Working capital Development of properties $ Management’s Discussion and Analysis of Financial Condition and Results of Operations for the period ended February 28, 2011. Results of Operations Our comparative periods for the period ended February 28, 2011 and 2010 are presented in the following discussion. Since inception, we have used our common stock to raise money for our optioned acquisitions and for corporate expenses. Net cash provided by financing activities (less offering costs) from inception on October 19, 2006, to February 28, 2011, was $610,000 with $600,000 as proceeds received from sales of our common stock and $10,000 of contributed capital. Revenues We did not generate any revenues from operations for the quarter ended February 28, 2011, or for the similar quarter in 2010. To date, we have not generated any revenues from our exploration business. Expenses The table below shows our operating results for the three and nine month periods ended February 28, 2011 and 2010. Three Months Ended February 28, 2011 Three Months Ended February 28, 2010 Nine Months Ended February 28, 2011 Nine Months Ended February 28, 2010 Professional fees Advertising and promotion - Office and rent expense - Travel, entertainment & public relations - Exploration of resource property - General and administrative Total operating expenses -17- Costs have and will vary from quarter to quarter based on the level of corporate activity, exploration operations and capital raising. Costs in the most recently completed quarter increased relative to the similar period last year as we have recently resumed activity whereas we were relatively inactive while awaiting the results of the first phase of exploration on our optioned mineral property. We continue to carefully control our expenses and overall costs as we move our business development plan forward. We do not have any employees and engages personnel through outside consulting contracts or agreements or other such arrangements, including for legal, accounting and technical consultants. Plan of Operation and Anticipated Cash Requirements On October 29, 2010 we announced that the Company had entered into an equity financing agreement for up to $2,500,000 from Cardinal Capital Holdings, Limited. Under the terms of the agreement, the Company may from time to time request a purchase of up to $250,000 per request. On October 28, 2010 wereceived our first draw of $225,000. Under the terms of the agreement, we may draw up to a total of $1,500,000 through October 19th, 2011. The investment group, at its discretion, may invest an additional $1,000,000 at $.65 when the total first round has been completed. Based on our current plan of operations, we have sufficient funds for the next 6 months, after which time we will require additional funds to continue our exploration operations. Presently, our revenues are not sufficient to meet operating and capital expenses. We have incurred operating losses since inception, and this is likely to continue through fiscal 2010-2011. Management projects that we will require up to $1,230,000 to fund ongoing operating expenses and working capital requirements for the next 12 months, broken down as follows: General and administrative expenses $ Future property acquisitions Working capital Development of properties $ Going Concern Due to the uncertainty of our ability to meet our current operating and capital expenses, in their report on the annual financial statements for the year ended May 31, 2010, our independent auditors included an explanatory paragraph regarding concerns about our ability to continue as a going concern. Our financial statements contain additional notes describing the circumstances that lead to this disclosure by our independent auditors. Our issuance of additional equity securities could result in a significant dilution in the equity interests of our current stockholders. Obtaining commercial loans, assuming those loans would be available, will increase our liabilities and future cash commitments. There are no assurances that we will be able to obtain further funds required for continued operations. We are pursuing various financing alternatives to meet immediate and long-term financial requirements. There can be no assurance that additional financing will be available to us when needed or, if available, that it could be obtained on commercially reasonable terms. If we are not able to obtain the additional financing on a timely basis, we will not be able to meet our obligations as they come due. -18- Liquidity and Capital Resources As of February 28, 2011, we have yet to generate any revenues. Since inception, we have used our common stock and loans or advances from our officers and directors to raise money for our optioned acquisition and for corporate expenses. Working Capital As of February 28, 2010, we had $546,442 in unallocated working capital. February, 28 May 31 Current Assets $ Current Liabilities Working Capital $ We have incurred recurring losses from inception. Our ability to meet our financial obligations and commitments is primarily dependent upon continued financial support of our shareholders, directors and the continued issuance of equity to new and existing shareholders. Cash Flows Nine Months Nine Months Ended Ended February 28, February 28, Net cash used in operating activities $ ) ) Net cash provided by investing activities ) ) Net cash provided by financing activities Net increase (decrease) in cash $ Net cash provided in operating activities Net cash used in operating activities from inception on October 19, 2006, to February 28, 2011 was $336,340. This negative cash flow from operations is due to the fact that the Company has not generated revenue to date. Net cash provided by investing activities Net cash used in investing activities from inception on October 19, 2006, to February 28, 2011, was $57,428 as a result of the purchase of additional mining claims. Net cash provided by financing activities Net cash provided by financing activities from inception on October 19, 2006, to February 28, 2011, was $610,000 as a result of gross proceeds received from sales of our common stock and capital contribution from Company officers. -19- Inflation / Currency Fluctuations Inflation has not been a factor during the recent quarter ended February 28, 2011. Although inflation is moderately higher than it was during 2010 the actual rate of inflation is not material and is not considered a factor in our contemplated capital expenditure program. Subsequent Events On March 22, 2011, the corporation converted from a Wyoming corporation to a Nevada corporation pursuant to Wyoming Statutes Title 17, ch. 16, Sect.(s) 820, 821 and 1114and Nevada Revised Statutes 92A.205. This conversion did not alter the number of authorized shares, or the number of issued and outstanding shares, of the corporation.The voting and other rights of the common and preferred shares of the company’s capital stock remain substantially similar under Nevada law. The powers of the company’s officers, directors and shareholders also remain substantially the same. Our authorized capital stock continues to consist of 499,000,000 shares of common stock, par value $0.001 per share and 1,000,000 shares of preferred stock, par value $0.001per share. In accordance with ASC 855 Company management reviewed all material events through the date of this report and there are no other material subsequent events to report. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to stockholders. Management’s Discussion and Analysis of Financial Condition and Results of Operations for the years ended May 31, 2010 and 2009. You should read the following discussion of our financial condition and results of operations together with the consolidated audited financial statements and the notes to consolidated audited financial statements included elsewhere in this filing prepared in accordance with accounting principles generally accepted in the United States.This discussion contains forward-looking statements that reflect our plans, estimates and beliefs.Our actual results could differ materially from those anticipated in these forward-looking statements. Results of Operations Our comparative periods for the period ended May 31, 2010 and 2009 are presented in the following discussion. Year ended Year ended May 31, 2010 May 31, 2009 Revenue $
